Citation Nr: 0827649	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  05-31 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for the loss of teeth #'s 
7, 8, 9, 10, 23, 24, 25, and 26 for outpatient dental 
treatment purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 

INTRODUCTION

The veteran had active service from February 1994 to July 
2003.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the St. Petersburg, Florida, Regional Office (RO) which, in 
pertinent part, denied service connection for teeth nos. 7, 
8, 9, 10, 23, 24, 25, and 26 for outpatient dental treatment 
purposes only.  In May 2008, the veteran was afforded a 
hearing before the undersigned Veterans Law Judge sitting at 
the RO.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

In his November 2003 claim, the veteran advanced that service 
connection for a "dental condition, upper and lower teeth" 
was warranted as the "damage incurred during routine 
airborne parachuting operations for military service duty."  
At the May 2008 hearing on appeal, the veteran testified that 
he struck his head against "the backside of a truck" during 
a training exercise and sustained dental trauma during a 
training exercise.  He stated further that he experienced 
recurrent dental trauma as the result of repeated inservice 
parachute jumps.  

In reviewing the record, the Board observes that the issue on 
appeal arose from a rating decision by the RO in St. 
Petersburg.  Normally, claims for outpatient treatment 
services are adjudicated by the Medical Administrative 
Service (MAS) of the nearest VA Medical Center.  It is 
unclear why the claim in this case was originally adjudicated 
by the RO.  

In any event, the Board notes that the veteran's original 
informal claim made no distinction as to whether he was 
seeking service connection for loss of teeth solely for the 
purposes of receiving dental treatment, or whether he was 
seeking compensation.  Furthermore, the fact that he included 
his loss of teeth among a list of several disabilities for 
which he was clearly seeking compensation strongly suggests 
that he wished to obtain compensation for his dental 
disability as well.

To date, RO has adjudicated the issue of service connection 
for outpatient dental treatment purposes only, and the issue 
of the veteran's entitlement to service connection for 
chronic dental trauma residuals including the loss of teeth 
nos. 7, 8, 9, 10, 23, 24, 25, and 26 for disability 
compensation purposes has not been addressed.  The Board 
finds that issue to be inextricably intertwined with the 
certified issue of service connection for outpatient dental 
treatment purposes only given the provisions of 38 U.S.C.A. 
§§ 1712 (West 2002) and 38 C.F.R. § 17.161 (2007) which 
differentiated between classes of dental treatment for VA 
purposes.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The 
fact that an issue is inextricably intertwined does not 
establish that the Board has jurisdiction of the issue, only 
that the Board cannot fairly proceed while there are 
outstanding matters that must be addressed by the RO in the 
first instance.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the veteran receives VCAA 
notice as to the issue of entitlement to 
service connection for dental trauma for 
compensation purposes.  

2.  Then adjudicate the veteran's 
entitlement to service connection for 
chronic dental trauma residuals including 
the loss of teeth #'s 7, 8, 9, 10, 23, 
24, 25, and 26.  The veteran and his 
accredited representative should be 
informed in writing of the resulting 
decision and his associated appellate 
rights.  The issue is not on appeal 
unless there is a notice of disagreement 
and a substantive appeal as to the issue.  

3.  Then readjudicate the issue of 
service connection for the loss of teeth 
nos. 7, 8, 9, 10, 23, 24, 25, and 26 for 
outpatient dental treatment purposes 
only.  If the benefits sought on appeal 
remain denied, the veteran should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable 
law and regulations considered, since the 
issuance of the statement of the case.  
The veteran should be given the 
opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

